DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 – 11, 15 – 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2012/0119258 A1, prior art of record) in view of Havemann (US 4,597,164, prior art of record).
Regarding claim 1, Liang discloses an integrated circuit (e.g. figure 8), comprising: 
a substrate (e.g. substrate labeled “Si SUBSTRATE” in figure 8);
an oxide layer disposed on the substrate (e.g. oxide layer labeled “BOX” in figure 8, abstract and ¶ [0028], and includes a native oxide material disposed on the silicon layer labeled “Si” in figure 8, as disclosed in ¶ [0039]);
a silicon layer integrated in the oxide layer (e.g. silicon layer labeled “Si” in figure 8, abstract, which is anticipated or rendered obvious to be “integrated in the oxide layer” since figure 8 shows the portion “BOX” of the oxide layer on the bottom of the silicon layer “Si” and ¶ [0039] discloses the exposed portions of the silicon layer to be covered with the native oxide portion of the oxide layer), the silicon layer including channels through which water in the integrated circuit diffuses (e.g. channels labeled “VERTICAL OUTGASSING CHANNELS” in figure 8, also referred to as “VOCs” in the reference, abstract and ¶ [0036]. Regarding the limitation “through which water in the integrated circuit diffuses”, this may be considered as a statement of intended use, and it has been held by the courts that a recitation with respect to the manner in which a claimed the channels extending partially into the silicon layer (as seen in figure 8, the lateral channels (VOCs) extend partially into the silicon layer “Si”); and
a III-V semiconductor layer disposed on the oxide layer (e.g. figure 8 shows III-V semiconductor layer labeled “InP EPI” disposed on the substrate “Si” comprising the oxide material thereon, as disclosed in ¶ [0039]), wherein during manufacturing water molecules present between the III-V semiconductor layer and the oxide layer diffuse away from the III-V semiconductor layer through the channels to increase bonding between the III-V semiconductor layer and the oxide layer (regarding the limitation that during manufacturing water molecules present between the III-V semiconductor layer and the oxide layer diffuse away from the III-V semiconductor layer through the channels to increase bonding between the III-V semiconductor layer and the oxide layer, this is considered a statement of the inherent properties and/or functions of the device and process. The prior art of Liang (and Liang in view of Havemann, see below) anticipates or renders obvious the claimed structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. Also, regarding the limitation that during manufacturing water molecules present between the III-V semiconductor layer and the oxide layer diffuse away from the III-V semiconductor layer through the channels to increase bonding between the III-V semiconductor layer and the oxide layer, this is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. Furthermore, Liang discloses in the abstract, ¶ [0030], [0035] and [0039] that the water molecules present between the III-V semiconductor layer and the oxide layer are forced during manufacturing through the channels to increase bonding between the III-V semiconductor layer and the oxide material).
Liang is silent with respect to explicitly disclosing the channels include solid oxide channels of oxide material. However, Liang does disclose that a native oxide is formed on the silicon layer including the channels (as disclosed in ¶ [0039]).
Havemann discloses an analogous integrated circuit (e.g. figures 1 - 5) comprising solid oxide channels of oxide material (e.g. col. 2, lines 34 – 37 discloses, with respect to figure 2, that the channels may be lined with a native oxide layer on the wall, which is considered to be the solid oxide part of the channels, since the native oxide is a solid oxide and formed in the channel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Liang such that the channels include solid oxide channels of oxide material since Liang discloses 

Regarding claim 2, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the solid oxide channels are solid oxide lateral channels that extend laterally from an interior of the III-V semiconductor layer to an exterior of the III-V semiconductor layer (e.g. as seen in figure 8 of Liang, the channels extends laterally from an interior to an exterior of the layer, and therefore the channels “VOC” may be considered as lateral channels. Havemann renders obvious the channels to have a solid oxide within, as cited above with respect to claim 1).

Regarding claim 3, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the solid oxide channels are positioned in a repeating pattern around a periphery of the III-V semiconductor layer (e.g. as seen in figures 2 and 8 of Liang).

Regarding claim 4, Liang in view of Havemann disclose the integrated circuit of claim 2, wherein the silicon layer further includes solid oxide vertical channels through which water diffuses (Liang: e.g. consider some of the channels “VOCs” as vertical channels and some of the channels “VOCs” as lateral channels, and the claim limitation is met. Liang discloses in the abstract, ¶ [0030], [0035] and [0039] that the water molecules are diffused through the channels).

Regarding claim 5, Liang in view of Havemann disclose the integrated circuit of claim 4, wherein the water molecules are further forced during manufacturing into the solid oxide vertical channels away from the III-V semiconductor layer (regarding the limitation of the water molecules being further forced during manufacturing into the vertical channels away from the III-V semiconductor layer, this is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. Furthermore, Liang discloses in the abstract, ¶ [0030], [0035] and [0039] that the water molecules present between the III-V semiconductor layer and the oxide material are forced during manufacturing to the channels).

Regarding claim 6, Liang in view of Havemann disclose the integrated circuit of claim 5, wherein the solid oxide vertical channels are in a repeating pattern across an area of the III-V semiconductor layer (e.g. as seen in figures 2 and 8 of Liang).

Regarding claim 7, Liang in view of Havemann disclose the integrated circuit of claim 4, wherein the solid oxide vertical channels are perpendicular to a plane of the silicon layer, and wherein the solid oxide lateral channels extend laterally along the plane of the silicon layer (e.g. as seen in figure 8 of Liang).

Regarding claim 8, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the oxide layer is applied during manufacturing, then polished during manufacturing, to form a planarized oxide layer (regarding the limitation of the oxide layer being applied during manufacturing, then polished during manufacturing, to form a planarized oxide layer, this is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. Furthermore, Havemann discloses in figures 2 and 5 that the oxide layer 16 is planar)

Regarding claim 9, Liang in view of Havemann disclose the integrated circuit of claim 8, wherein the III-V semiconductor layer is included on a III-V semiconductor chip (e.g. Liang discloses in ¶ [0034] that the disclosed structure and method (i.e. figure 8) can be used for a semiconductor chip. Further, the device of figure 8 including the III-V semiconductor layer (i.e. “InP EPI”) may be considered to be a III-V semiconductor chip).

Regarding claim 10, Liang in view of Havemann disclose the integrated circuit of claim 9, wherein during manufacturing the III-V semiconductor chip is forced against the planarized oxide layer to diffuse the water molecules through the solid oxide channels (regarding the limitation of the III-V semiconductor chip being forced against the planarized oxide layer during manufacturing to diffuse the water molecules through the solid oxide channels, this is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. Furthermore, Liang discloses water molecules to the lateral channels in the Abstract, ¶ [0034] – [0035] and [0039]).

Regarding claim 11, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein during manufacturing the silicon layer is etched to a depth to form the solid oxide channels (the claim to the silicon layer being etched during manufacturing to a depth to form the solid oxide channels is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. The prior art of Liang in view of Havemann render obvious the claimed structure, and therefore the prior art of Liang in view of Havemann render obvious the claimed invention. Liang discloses in ¶ [0030] that the channels are etched).

Regarding claim 15, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the water molecules are forced into the solid channels using ambient pressure and temperature greater than room temperature (the claim to the water molecules being forced into the solid oxide channels using ambient pressure and temperature greater than room temperature is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. The prior art of Liang in view of Havemann render obvious the claimed structure, and therefore the prior art of Liang in view of Havemann render obvious the claimed invention).

Regarding claim 16, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the water molecules are forced into the solid oxide channels using a vacuum at greater than room temperature (the claim to the water molecules being forced into the solid oxide channels using a vacuum at greater than room temperature is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. The prior art of Liang in view of Havemann render obvious the claimed structure, and therefore the prior art of Liang in view of Havemann render obvious the claimed invention).

Regarding claim 17, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the substrate is formed from silicon (Si) (Liang: e.g. as seen in figure 8, and disclosed in the abstract and ¶ [0039]).

Regarding claim 19, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the solid oxide channels are formed from silicon dioxide (e.g. as anticipated or rendered obvious by Liang, since Liang discloses in ¶ [0039] that the oxide material is formed from a native oxide on a silicon substrate. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07).

Regarding claim 20, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the III-V semiconductor layer is formed from indium phosphide (InP) (e.g. as seen in figure 8 of Liang, and disclosed in the abstract and ¶ [0028]).

Claims 12 – 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Havemann, as applied to claims 11 and 1 above, and further in view of Ding et al. (US 2015/0357325 A1, prior art of record).
Regarding claim 12, Liang in view of Havemann disclose the integrated circuit of claim 11, as cited above, but are silent with respect to disclosing during manufacturing the silicon layer is etched to form waveguides in the silicon layer.
Ding discloses an analogous device (e.g. figure 1, with respect to figures 1A – 1E), wherein during manufacturing a silicon layer (silicon layer 120, ¶ [0024]) is etched to form waveguides in the silicon layer (e.g. being etched to form waveguides in the silicon layer is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113. Ding does discloses the silicon layer 120 is etched to form the portion 130 of the waveguide 110 in ¶ [0033]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that the silicon layer is etched to form waveguides in the silicon layer since Liang discloses a semiconductor device with a silicon layer, and Ding discloses a semiconductor device with a silicon layer such that the silicon layer is etched to form waveguides in the silicon layer. One would have been motivated to have waveguides in the silicon layer in order to form a passive semiconductor device comprising to direct energy (e.g. device of ¶ [0025] of Ding).

Regarding claim 13, Liang in view of Havemann and Ding disclose the integrated circuit of claim 12, wherein the waveguides are etched at another depth different from the depth to which the solid oxide channels are etched in the silicon layer (e.g. as rendered obvious by Liang in view of Ding, whereby Liang discloses in figure 8 the channels (i.e. “VOCs”) to extend through the silicon layer, and Ding discloses in figure 1 analogous channels 196 extend through the silicon layer 120 such that the waveguides 110 have a different depth from the channels 196. Furthermore, the claim to etching the waveguides and lateral channels is considered a process limitation, and the 

Regarding claim 14, Liang in view of Havemann and Ding disclose the integrated circuit of claim 12, wherein the waveguides and the solid oxide channels are etched during manufacturing at a same depth in the silicon layer (e.g. as seen in figure 1 of Ding, the channels 196 reach to the bottom of the waveguides 110, and therefore may be considered to have a same depth in the silicon layer 120. Furthermore, the claim to the waveguides and the solid oxide channels being etched during manufacturing at a same depth in the silicon layer is considered a process limitation, and the patentability of a product does not depend on the method of production. See MPEP 2113).

Regarding claim 18, Liang in view of Havemann disclose the integrated circuit of claim 1, wherein the oxide layer comprises a buried oxide layer (Liang: e.g. Abstract and ¶ [0028], [0036] and [0039] ). 
Liang and Havemann are silent with respect to disclosing the buried oxide layer is formed from silicon dioxide (SiO2).
Ding discloses a buried oxide layer is form from silicon dioxide (e.g. figure 1, buried oxide layer 104, disclosed in ¶ [0023] to be made of material 150 comprising silicon dioxide).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Liang in view .

Terminal Disclaimer
The terminal disclaimer filed on March 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,541,214 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. At present, the prior art of Liang (US 2012/0119258 A1, prior art of record) in view of Havemann (US 4,597,164, prior art of record) remains commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claim 1 and argue that the prior art of Liang in view of Havemann does not teach the claimed “solid oxide channels”. The Examiner respectfully disagrees. The .
The Examiner notes that the claim 1 does not recite that the channels are completely filled with the oxide material. Rather, the claim merely cites that the channels are solid oxide channels of oxide material, which, under a broad, reasonable interpretation, the Examiner finds that Liang in view of Havemann renders obvious. The Examiner submits that the claim language does not preclude the interpretation taken by the Examiner that a solid oxide on the walls of the channels may be considered to be the “solid oxide channels of oxide material”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 24, 2021